Citation Nr: 0705542	
Decision Date: 02/27/07    Archive Date: 03/05/07

DOCKET NO.  04-24 989A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for tuberculosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from February 1989 to February 
1995.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 2002 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Portland, 
Oregon, that denied entitlement to service connection for 
tuberculosis.


FINDING OF FACT

In written communication received at the Board in January 
2006, the veteran and her accredited representative indicated 
the veteran's desire to withdraw from appellate status the 
issue of entitlement to service connection for tuberculosis.  


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
veteran, with regard to the issue of entitlement to service 
connection for tuberculosis have been met; and therefore 
there is no issue remaining in appellate status and the Board 
therefore does not have appellate jurisdiction over any issue 
at this time.  38 U.S.C.A. §§ 7105(a), (b)(2), (d) (5), 7108 
(West 2002); 38 C.F.R. §§ 20.202, 20.204 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Statutory law provides that appellate review is initiated by 
a notice of disagreement and completed by a substantive 
appeal.  38 U.S.C.A. § 7105(a) (West 2002); 38 C.F.R. § 
20.200 (2006).  

As noted in the introduction, the veteran had perfected her 
appeal as to issue of service connection for tuberculosis.

The veteran is afforded the right by regulation to withdraw 
her Notice of Disagreement and/or her Substantive Appeal if 
she so wishes.  38 C.F.R. § 20.204 (2006).  

The essential requirement under this regulatory provision is 
that the veteran indicate his or her desire to withdraw the 
appeal in writing.  Here, a review of the record shows that 
written statements were received at the Board in January 2006 
in which the veteran and her representative indicated that 
the veteran was no longer interested in pursuing her appeal 
as to the issue as characterized hereinabove.  Accordingly, 
the Board finds that the veteran has withdrawn her appeal as 
to that issue.  

Having met the requirements of 38 C.F.R. § 20.204 (2006), the 
veteran has effectively withdrawn the issue listed on the 
front page of this decision.  With no issue properly before 
the Board for appellate review, the appeal must be dismissed.  
38 U.S.C.A. § 7108 (West 2002).  


ORDER

The appeal is dismissed.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


